Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered September 29, 1969 upon resentence, convicting him of murder in the second degree, on a 1955 plea of guilty, and sentencing him, nunc pro tunc, to a term of 30 years to life imprisonment. Judgment modified, in the interests of justice, by reducing the sentence to a term of 25 years to life imprisonment. As so modified, judgment affirmed. When defendant originally pleaded guilty and was sentenced to a term of 30 years to life imprisonment in 1955, he was about 15 years of age. No defendant of 15 years of age may now be sentenced to a term of 30 years to life imprisonment. It appears that, while in prison, defendant has rehabilitated himeslf. It is our view that under all the circumstances the court is warranted in reducing the sentence to the extent indicated herein. Munder, Acting P. J., Martuscello, Latham, Shapiro and Brennan, JJ., concur.